Title: From James Madison to Henry Wheaton, 1 April 1825
From: Madison, James
To: Wheaton, Henry


        
          Dear Sir
          Montpellier April 1. 1825
        
        I recd lately thro’ President Monroe a return of the letters of Mr. Pinkney, accompanied by yours of Feby. 27.
        I find that copies of a part only of my letters to Mr. P. were retained, and parts of these scarcely, if at all, legible. Such as they are I commit them to your discretion; for which you may find some exercise in separating what may throw light on Mr. P.s side of the correspondence, or on the real scope of the American policy during a critical period, from what it might be at

least unseasonable to hand to the public. You will consider how far this restriction be applicable to the foreign names & domestic designations harshly referred to in some of the letters.
        Being unwilling to risk the packet by the Mail, I shall not send it off till I can avail myself of a private conveyance to Mr. R. Cutts who will probably be able to obtain a like one from Washington to N.Y. Perhaps you can refer him to some passing friend who will take charge of it.
        I need not say that a return of the letters as soon as you have done with them will be agreeable; your past punctuality being a sufficient pledge to that effect. With friendly esteem
        
          James Madison
        
      